t c memo united_states tax_court maria rivera petitioner v commissioner of internal revenue respondent docket no filed date maria rivera pro_se john w strate for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined that petitioner qualifies for relief from joint_and_several_liability pursuant to sec_6015 for and after concessions the issue unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure for decision is whether petitioner is entitled to a refund of her and overpayments findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed the petition petitioner resided in california petitioner filed joint income_tax returns with ricardo rivera for and by the balances due for and were more than dollar_figure and dollar_figure respectively on date petitioner and mr rivera divorced on date respondent offset petitioner’s income_tax refund for in the amount of dollar_figure against petitioner’s income_tax_liability for on date respondent offset petitioner’s income_tax refund for in the amount of dollar_figure against petitioner’s income_tax_liability for respondent concedes that subject_to sec_6402 he will refund petitioner dollar_figure and dollar_figure related to her tax_year that respondent offset against petitioner’s tax_liability for on date and date respectively respondent based this concession on his administrative practice policy of refraining from offsetting overpayments during the pendency of a sec_6015 relief request apart from accepting respondent’s concession we make no findings regarding the refund of these amounts on date petitioner submitted to respondent a form_8857 request for innocent spouse relief petitioner requested relief for and on date respondent issued petitioner a final notice in which respondent determined that petitioner was entitled to sec_6015 relief for and petitioner’s liability for the and tax years was reduced to zero ie she was relieved of the entire tax_liability including penalties and interest for and on date respondent offset petitioner’s income_tax refund for in the amount of dollar_figure and transferred it to another agency to satisfy her delinquent child_support obligation which totaled approximately dollar_figure opinion petitioner does not dispute respondent’s determination that she is entitled to relief pursuant to sec_6015 she argues that in light of respondent’s granting sec_6015 relief she is entitled to a refund of her overpayments respondent concedes that petitioner made a timely claim_for_refund respondent contends however that sec_6015 prohibits any refund in this case sec_6015 provides that no credit or refund shall be allowed as a result of an election under subsection c accordingly because petitioner was granted relief pursuant to sec_6015 petitioner is not entitled to a refund of her income_tax refund of dollar_figure for or dollar_figure for sec_6015 petitioner also requested a refund of her overpayment respondent did not apply this payment toward the or tax_liability respondent transferred it to another agency to satisfy her delinquent child_support obligation sec_6015 applies to credits or refunds only to the extent attributable to the application of sec_6015 petitioner’s delinquent child_support obligation and respondent’s transfer of petitioner’s overpayment to another agency is unrelated to the application of sec_6015 see sec_6402 accordingly sec_6015 is inapplicable to petitioner’ sec_2001 overpayment in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
